NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by E-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court's home
page is: http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


Merrimack
No. 2013-452


                        MAHINDRA & MAHINDRA, LTD.

                                        v.

            HOLLOWAY MOTOR CARS OF MANCHESTER, LLC & a.

                            Argued: April 16, 2014
                      Opinion Issued: September 30, 2014

      Shaheen & Gordon, P.A., of Concord (Steven M. Gordon and Benjamin T.
Siracusa Hillman on the brief), and King & Spalding, LLP, of Atlanta, Georgia
(L. Joseph Loveland on the brief and orally), for the petitioner.


      Holmes Law Offices PLLC, of Concord (Gregory A. Holmes on the brief
and orally), for the respondents.

       CONBOY, J. The petitioner, Mahindra & Mahindra, Ltd. (Mahindra),
appeals a decision of the Superior Court (Smukler, J.) affirming a default
judgment by the New Hampshire Motor Vehicle Industry Board (Board) in favor
of the respondents, Holloway Motor Cars of Manchester, LLC, Peters Auto
Sales, Inc., and Crest Chevrolet, Inc. (collectively “dealers”). Mahindra argues
that the trial court erred by finding that the Board had personal jurisdiction
over Mahindra and subject matter jurisdiction to adjudicate the dealers’ claims
against Mahindra. We vacate the order of the superior court and remand with
instructions to remand to the Board for further proceedings consistent with
this opinion.

I. Background

       The following facts are drawn from the trial court’s order, the record, or
are otherwise undisputed on appeal. On July 12, 2011, the dealers filed a
protest with the Board alleging that Mahindra, a motor vehicle manufacturer
based in Mumbai, India, violated RSA chapter 357-C. See generally RSA 357-
C:3, :7 (2009 & Supp. 2013). The dealers asserted that Mahindra entered into
a distributor agreement with Global Vehicles, U.S.A. Inc. (Global Vehicles) by
which Global Vehicles became the exclusive distributor of Mahindra’s motor
vehicles in the State of New Hampshire. They further alleged that the dealers
paid a fee to Global Vehicles in order to become dealers of Mahindra’s motor
vehicles. The dealers claimed that Mahindra “violated RSA [chapter] 357-C by
its wrongful termination of the Distributor Agreement with Global [Vehicles], its
announced intention not to honor the franchise agreements held by the
dealers, and its refusal to provide motor vehicles to Global [Vehicles] and the
dealers in accordance with its agreement and state law.” Although the dealers
had entered into agreements only with Global Vehicles, they brought their
protest against both Mahindra and Global Vehicles.

       The Board issued a notice of pre-hearing conference to the dealers,
Global Vehicles, and a senior vice president of Mahindra U.S.A., a subsidiary of
Mahindra, in Kennesaw, Georgia. The notice to Mahindra U.S.A. was returned.
Mahindra did not participate in the pre-hearing conference. After the
conference, the dealers attempted service of the protest on Mahindra through a
variety of means. They sent copies of the protest by certified mail to
Mahindra’s counsel in Georgia and to the president of Mahindra’s automotive
and farm equipment sector at an address in Houston, Texas. The dealers also
sent a copy of the protest to the same Mahindra sector president at an address
in Mumbai, India, which was delivered by United Parcel Service. In addition,
the dealers sent a copy of the protest to the sheriff’s office in Marietta, Georgia,
for service on the senior vice president of Mahindra USA Automotive. The
sheriff’s return stated that the individual could not be found.

      On May 22, 2012, the Board issued a notice of hearing to the dealers,
Global Vehicles, and Mahindra’s sector president in Houston, Texas.
Mahindra’s attorney in Georgia sent a letter to the Board (the “letter”)
responding to the hearing notice and requesting that all claims against
Mahindra be dismissed. The letter was filed “for the limited purpose of raising
three objections:”

          First, Mahindra respectfully submits that it is not subject to
      the Board’s jurisdiction because Mahindra was never served with


                                         2
      the July 12, 2011 Protest. Second, Mahindra also is not subject to
      the Board’s jurisdiction because Mahindra does not manufacture
      or assemble new motor vehicles for use and operation on the
      public highways of New Hampshire. Third, as set forth further
      herein, [the dealers’] protest improperly asks this Board to interject
      itself into a private contractual dispute between Global Vehicles
      and Mahindra. This dispute was decided in Mahindra’s favor
      earlier this year following an international arbitration that Global
      Vehicles initiated in London pursuant to a binding arbitration
      clause in the Mahindra-Global Vehicles Distributor Agreement.
      Accordingly, even if the Board had jurisdiction over the contract
      dispute between Global Vehicles and Mahindra (it does not), that
      dispute was subject to an arbitration where Global Vehicles’ claims
      have been soundly rejected.

With respect to the third objection, relating to the arbitration with Global
Vehicles, the letter explained:

          Even if the Board finds that it has jurisdiction over Mahindra,
      Mahindra observes that [the dealers’] Protest consists primarily of
      allegations about the Mahindra-Global Vehicles Distributor
      Agreement, to which [the dealers] are not parties. . . .

          In the arbitration, Global Vehicles had claimed that Mahindra
      engaged in certain conduct in violation of the Distributor
      Agreement. . . . [T]he arbitral tribunal rejected Global Vehicles’
      claims, including the claim that Mahindra wrongfully terminated
      the Distributor Agreement. Instead, the tribunal found that the
      Distributor Agreement automatically terminated on June 11, 2010
      according to its own terms, and that Mahindra had not otherwise
      violated any state or federal dealer laws that may govern the
      relationship between Mahindra and Global Vehicles.

          [The dealers] have not alleged that they entered into any
      separate contracts with Mahindra. To the extent [the dealers]
      intend to re-litigate Global Vehicles’ claims against Mahindra on
      Global Vehicles’ behalf in this forum, any issues relating to the
      prior dispute between Global Vehicles and Mahindra -- including
      but not limited to any issues related to the performance and
      termination of a Distributor Agreement to which [the dealers] are
      not parties -- should be off-limits in this forum. Those disputes
      were subject to Section 60(b) of the Distributor Agreement and
      have already been decided in a binding overseas arbitration.

     The Board concluded that, because neither Global Vehicles nor Mahindra
appeared for the final hearing despite being properly noticed, they had


                                        3
defaulted. The Board additionally found and ruled “that Mahindra and Global
[Vehicles] ha[d] violated RSA 357-C:3 and RSA 357-C:7” and barred Mahindra
from doing business in New Hampshire until it “appears before th[e] Board to
answer to th[e] protest.”

      Mahindra filed a motion asking the Board to vacate the default judgment,
arguing that, because India and the United States are parties to the Hague
convention on Service Abroad of Judicial and Extrajudicial Documents in Civil
or Commercial Matters, Nov. 15, 1965, 20 U.S.T 361 (Hague Service
Convention), the dealers could have effectuated service of process on Mahindra
only by complying with its requirements. Mahindra argued that the methods of
service attempted by the dealers did not comply with the Hague Service
Convention and sought dismissal of the protest for lack of service. The Board
denied the motion.

      Mahindra appealed the Board’s order to the superior court in accordance
with RSA 357-C:12, VII (2009), arguing that the dealers did not serve Mahindra
in accordance with the Hague Service Convention. Mahindra also asserted that
the Board lacked subject matter jurisdiction over the dispute because
Mahindra did not manufacture motor vehicles for sale or operation in New
Hampshire. The court affirmed the Board’s decision, finding that,
notwithstanding the applicability of the Hague Service Convention, the third
objection in the letter to the Board “raise[d] a defense to the protest, the ground
of preclusion.” The trial court, therefore, concluded that “Mahindra waived
service and submitted to the jurisdiction of the [Board].” The trial court also
found that the dispute was within the scope of RSA 357-C:2 (2009), such that
the Board had subject matter jurisdiction to hear the protest. Mahindra’s
motion for reconsideration was denied, and this appeal followed.

II. Standard of Review

      The trial court’s review of the Board’s decision is governed by RSA 357-
C:12, VII, which provides:

      All findings of the board upon all questions of fact properly before
      the court shall be prima facie lawful and reasonable. The order or
      decision appealed from shall not be set aside or vacated except for
      errors of law. No additional evidence shall be heard or taken by
      the superior court on appeals from the board.

Our review of the trial court’s decision is similarly limited: we will not set aside
or vacate the trial court’s decision except for errors of law. See Strike Four v.
Nissan N. Am., 164 N.H. 729, 735 (2013).




                                         4
III. Analysis

       Mahindra asserts that “there is no dispute that [it] was never properly
served by the [dealers] in this matter,” and argues that the trial court erred in
finding that it waived its right to insist on proper service pursuant to the Hague
Service Convention. The dealers contend that they were not bound by the
requirements of the Hague Service Convention in this case and that, regardless
of the convention’s applicability, Mahindra waived its challenge to service and
jurisdiction. We agree with Mahindra, and find that the trial court erred as a
matter of law.

      A. Service of Process

       “In order to obtain jurisdiction over an out-of-state defendant, proper
service of process is required.” Impact Food Sales v. Evans, 160 N.H. 386, 390
(2010). If personal service is not effected within the boundaries of the State,
see RSA 510:2 (2010), “jurisdiction over a nonresident can only be obtained if
the legislature has provided another method of service of process.” South
Down Recreation Assoc. v. Moran, 141 N.H. 484, 486 (1996) (quotation
omitted). “This requirement is separate from the due process requirement that
the defendant have minimum contacts with the jurisdiction such that the
maintenance of the suit does not offend traditional notions of fair play and
substantial justice.” Id. at 486-87 (quotation omitted). “Although we construe
our statutes providing personal jurisdiction over nonresidents to the full
constitutional limit, we also consistently require strict compliance with
statutory requirements for service of process.” Id. at 487 (citation and
quotation omitted); see also Estate of Lunt v. Gaylor, 150 N.H. 96, 97 (2003).
“Where a statute points out a particular method of serving process[,] such
method must be followed.” South Down Recreation Assoc., 141 N.H. at 487
(quotation and ellipses omitted).

       The Hague Service Convention applies “in all cases, in civil or commercial
matters, where there is occasion to transmit a judicial or extrajudicial
document for service abroad.” Service Abroad of Judicial and Extrajudicial
Documents in Civil or Commercial Matters, Nov. 15, 1965, art. 1, 20 U.S.T
361, 362. The convention was implemented “to provide a simpler way to serve
process abroad, to assure that defendants sued in foreign jurisdictions would
receive actual and timely notice of suit, and to facilitate proof of service
abroad.” Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698
(1988); see also Hague Service Convention, Preamble, 20 U.S.T. at 362. Both
the United States and India are signatories to the treaty. See U.S. Dep’t of
State, Treaties in Force: A List of Treaties and Other International Agreements
of the United States in Force on January 1, 2013 410 (2013).

      In their answer and counterclaim to Mahindra’s appeal to the superior
court, the dealers asserted that the requirements of the Hague Service


                                        5
Convention are inapplicable when service is made in the United States. They
further asserted that they effectuated proper service on Mahindra by serving its
attorney in Georgia and its sector president in Houston, Texas. However, at
the hearing before the trial court, the dealers conceded that, absent a waiver,
the Hague Service Convention governed service of process in this proceeding.
The following exchange occurred between the court and counsel for the dealers:

      THE COURT: In other words, if there were not a waiver, would the
      Hague [Service] Convention govern?

      [COUNSEL]: I agree, it would.

      ....

      THE COURT: I understand that you’re arguing the waiver, but
      you’re not contesting that the Hague [Service] Convention governs?

      [COUNSEL]: It does govern.

At no point during the proceedings before the trial court did the dealers retreat
from this concession that, absent a waiver by Mahindra, the convention
governed service requirements. Under these circumstances, we conclude that
the dealers are bound by their concession. See Doyle v. Comm’r, N.H. Dep’t of
Resources & Economic Dev., 163 N.H. 215, 221-22 (2012) (declining to
consider whether park was limited public forum or nonpublic forum because
trial court premised its ruling on defendants’ representation that park was
traditional public forum and plaintiff relied on that representation); TNS Mills,
Inc. v. S.C. Dept. of Revenue, 503 S.E.2d 471, 474 (S.C. 1998) (“An issue
conceded in a lower court may not be argued on appeal.”); cf. State v. Ayer, 150
N.H. 14, 29 (2003) (State conceded issue at oral argument on appeal and
therefore we were “foreclosed” from considering it). We note that the trial court
did not rule on the issue of whether the dealers’ service on individuals in the
United States obviated the service requirements under the convention, and
that, subsequent to their concession, the dealers did not seek such a ruling.
To the extent that the dealers ask us to revive their assertion that service on
individuals in the United States was sufficient, we decline to do so; in their
appeal, they have failed to support this assertion with any developed legal
analysis. See Camire v. Gunstock Area Commission, 166 N.H. ___, ___ (decided
June 18, 2014).

      As to whether the dealers, in fact, effectuated service pursuant to the
convention, the trial court found that, “[a]lthough they originally disputed it,
the [dealers] now concede that they did not effectuate service that conforms to
the Hague [Service] Convention.” Because the dealers did not challenge this
finding and have advanced no argument that they effectuated service in



                                        6
compliance with the convention, we hold that Mahindra did not receive
sufficient service of process.

      B. Waiver of Challenge to Service

       Mahindra argues that because it did not waive its right to insist on
proper service in the letter, the trial court erred in finding that the Board had
personal jurisdiction. The dealers argue that the trial court correctly
concluded that, regardless of the applicability of the Hague Service Convention,
Mahindra waived any challenge that it might have had to the validity of service
or personal jurisdiction. They assert that “Mahindra sought to have the protest
dismissed by claiming that the favorable result in the arbitration is an
affirmative bar to the protest.” They argue that because Mahindra submitted
this issue to the Board, it submitted itself to the Board’s jurisdiction. We
disagree.

        The dealers rely upon Lyford v. Academy, 97 N.H. 167, 168 (1951), which
states: “[A]n objection to service or notice is waived when a party, by general
appearance or otherwise, submits any other question, except the sufficiency of
service or notice, to the court or other tribunal.” Lyford, 97 N.H. at 168
(quotation omitted). We note that although a new rule regarding waiver of
personal jurisdiction challenges became effective in October 2013 with respect
to proceedings in the superior court, no party asserts that the new rule should
apply in this case. See Super. Ct. Civ. R. 9(f) & cmt. (“Under the new rule
. . . the litigant [will not] be deemed to have waived such challenges and
submitted to the court’s jurisdiction by filing an Answer or other pleadings or
motions that raise issues aside from personal jurisdiction, sufficiency of
process or sufficiency of service of process.”). Accordingly, we look to our prior
precedents to determine whether Mahindra waived the service requirements in
this case.

      “[W]aiver, like any question of fact, is to be determined upon all the
evidence and is not concluded by the declaration of the party.” Lyford, 97 N.H.
at 168 (quotation omitted). “It is the character of his acts in praying the
consideration of the court, and not the form of the statements which the
defendant makes, which determines the effect of his conduct.” Id. (quotation
omitted). “The question is whether he has in fact submitted himself to the
jurisdiction of the tribunal.” Id. “The effect of the defendant’s action is to be
determined not solely with reference to isolated allegations contained in its
pleadings, but with respect to its action as a whole.” Id. at 169. “Any act
which recognizes the jurisdiction [of the tribunal] has some tendency to show
that the actor intends to submit to it.” Dolber v. Young, 81 N.H. 157, 159
(1923). Although waiver ordinarily is a question of fact, see Lyford, 97 N.H. at
168, here, because the trial court’s waiver finding was based solely upon
Mahindra’s letter, the waiver issue presents a question of law that we review de
novo. See Edwards v. RAL Auto. Group, 156 N.H. 700, 705 (2008) (the


                                        7
interpretation of written documents is a question of law that we review de
novo); Masse v. Commercial Union Ins. Co., 136 N.H. 628, 632 (1993) (“As all
the documents . . . are available for our perusal, the [trial] court was in no
better position to decide the case than are we.” (quotation omitted)).

       The language in Mahindra’s letter is distinguishable from the
circumstances in other cases in which we have held that a defendant waived
objection to service. For instance, we have concluded that defendants waived
their objections to service of process by asserting an affirmative defense, see
Gagnon v. Croft Manufacturing & c. Co., 108 N.H. 329, 330 (1967) (holding
defendant waived jurisdictional claim by including plea of statute of
limitations); by actively participating in the case, see Dolber, 81 N.H. at 159
(determining that defendant’s “application for a commission to take depositions
to be used in the trial of [the] issue was an unreserved invocation of the
jurisdiction”); and by addressing the merits of the plaintiff’s claims, see Barton
v. Hayes, 141 N.H. 118, 120 (1996) (holding that defendant waived
jurisdictional argument by conceding liability in a motion to strike default
judgment). See also, e.g., Druding v. Allen, 122 N.H. 823, 826-27 (1982)
(holding that party waived any jurisdictional objections and submitted himself
to the court’s jurisdiction by “fil[ing] various pleadings with the court, including
requests for substantive findings and rulings”); Jewett v. Jewett, 112 N.H. 341,
342-43 (1972) (concluding that defendant “waived all objection to the
sufficiency of the service or notice” because his counsel tried the case on the
merits). In these cases, our determination that the defendants had waived any
objection to jurisdiction was based upon the premise that the defendants could
not “at the same time invoke the judgment of the court upon the merits of the
case and deny its jurisdiction.” Dolber, 81 N.H. at 159.

        Here, Mahindra’s letter did not ask the Board to resolve an issue with the
dealers while simultaneously arguing that the Board did not have jurisdiction.
The third objection in the letter sought only to apprise the Board of a “private
contractual dispute between Global Vehicles and Mahindra” that was “subject
to an arbitration where Global Vehicles’ claims ha[d] been soundly rejected.” In
its letter, Mahindra stressed that the dealers’ protest “consists primarily of
allegations about the Mahindra-Global Vehicles Distributor Agreement, to
which [the dealers] are not parties.” The letter, therefore, identified an
agreement, subject to binding arbitration, which governed the dispute between
Mahindra and Global Vehicles — the two named respondents in the proceeding
before the Board.

       In support of their argument that Mahindra waived its jurisdictional
objection, the dealers rely upon the trial court’s assessment that the third
objection in Mahindra’s letter “raises as a defense to the protest, the ground of
preclusion” and interpret the letter as asserting “that a prior proceeding fully
and finally resolved the dispute between the parties.” We read the language of
the letter differently and disagree with the trial court’s conclusion.


                                         8
       The doctrine of issue preclusion (collateral estoppel) bars a party to a
prior action, or a person in privity with such party, from relitigating any issue
or fact actually litigated and determined in the prior action. Hansa Consult of
N. Am. v. Hansaconsult Ingenieurgesellschaft, 163 N.H. 46, 50 (2011); see
Aubert v. Aubert, 129 N.H. 422, 425 (1987) (recognizing collateral estoppel and
issue preclusion as the same doctrine).

      Under certain circumstances, collateral estoppel may preclude the
      relitigation of findings made by a previous court when: (1) the issue
      subject to estoppel is identical in each action; (2) the first action resolved
      the issue finally on the merits; (3) the party to be estopped appeared in
      the first action or was in privity with someone who did; (4) the party to be
      estopped had a full and fair opportunity to litigate the issue; and (5) the
      finding at issue was essential to the first judgment.

Hansa Consult of N. Am., 163 N.H. at 50.

       In the letter, Mahindra did not assert a collateral estoppel defense. It did
not allege that the issues raised before the Board and resolved in arbitration
were identical. Rather, in the letter, Mahindra noted that the dealers asked the
Board “to adjudicate certain alleged conduct by Mahindra that allegedly
violates RSA 357-C:3 and RSA 357-C:7,” while the arbitration decided the
“contractual dispute between Global Vehicles and Mahindra.” Mahindra noted
the distinction between the dispute with Global Vehicles — which the
arbitration governed — and the dispute before the Board. Given the distinction
between the disputes, nothing in Mahindra’s letter can be read to assert that
the issue before the Board was identical to the issues resolved in the
arbitration.

       Moreover, in its letter, Mahindra did not assert that the dealers appeared
in the arbitration action or were in privity with someone who appeared.
Instead, the letter stated that the dealers were not a party to the Distributor
Agreement that was at issue in the arbitration. Nonetheless, the dealers argue
that “[a]lthough Mahindra did not use the legal label[] of privity . . ., Mahindra
was claiming that the [dealers] were in privity with Global [Vehicles] because
the [dealers’] protest consists ‘primarily of allegations about the Mahindra-
Global Vehicles Distributor Agreement’” and also because Mahindra claimed
that the dealers “intend to re-litigate Global Vehicles’ claims against Mahindra
on Global Vehicles’ behalf.” We disagree with this interpretation.

       “The relationship between party and non-party implied by a finding of
privity in the estoppel context has been described as one of virtual
representation, and substantial identity.” Cook v. Sullivan, 149 N.H. 774, 779
(2003) (quotation omitted). These phrases imply not a formal, but a functional,
relationship, in which, at a minimum, the interests of the non-party were in
fact represented and protected in the prior litigation. Id. Thus, privity is found


                                         9
to exist, for example, when a non-party controls or substantially participates in
controlling the presentation or if a non-party authorizes a party in litigation to
represent his or her interests. Id. Nothing in Mahindra’s letter suggests that
the dealers’ interests were in fact represented during the arbitration or that the
dealers authorized Global Vehicles to represent their interests.

      Consequently, we reject the dealers’ argument that the third objection in
Mahindra’s letter raised a collateral estoppel defense. Rather, in the letter,
Mahindra simply identified a binding arbitration agreement that governed
disputes between Mahindra and Global Vehicles. In doing so, Mahindra did
not submit to the Board’s jurisdiction with respect to the dealers’ protest.

       We also reject the dealers’ argument that “Mahindra’s request for
affirmative relief in its motion to strike the default judgment confer[red]
jurisdiction on the Board and waive[d] any claim of improper service.” The
dealers assert that “Mahindra affirmatively sought to contest not service but
the merits of the Protest” by “requesting ‘an opportunity to contest the merits of
the [Board’s] Opinion.’” Because Mahindra’s motion to strike again focused on
the jurisdictional issue, we do not find that its request was sufficient to
support a conclusion that Mahindra recognized the Board’s jurisdiction and
submitted itself to it. In all of its filings, Mahindra consistently maintained
that the Board lacked jurisdiction due to insufficient service of process.
Mahindra filed the motion to vacate “for the limited purpose” of requesting that
the Board vacate its order because Mahindra was not properly served.
Although Mahindra “request[ed] an opportunity to contest the merits” of the
Board’s order, it conditioned this request upon “the Board . . . decid[ing]
service was proper.” Here, as in Lyford, Mahindra never actually addressed the
merits of the dealers’ claims. Lyford, 97 N.H. at 169 (holding that defendant’s
assertion in its motion to vacate default judgment that it “‘intends to defend
said action’” “sought no determination of the merits” and therefore did not
invoke court’s jurisdiction). Consequently, we conclude that, as a matter of
law, the character of Mahindra’s request of the Board cannot be regarded as a
waiver of its jurisdictional objection, and Mahindra’s actions as a whole do not
support a conclusion that it submitted itself to the Board’s jurisdiction or that
it waived its right to contest service of process. See Estate of Lunt, 150 N.H. at
97-98 (holding that motion to strike default judgment was based solely on
defective service and did not waive objections to personal jurisdiction); Duncan
v. McDonough, 105 N.H. 308, 310-11 (1964) (concluding that defendant did
not waive his right to contest jurisdiction because all of his actions “pertained
to the jurisdictional issue and were in pursuance thereof”).

      Finally, the dealers argue that, to the extent that Mahindra contests
personal jurisdiction, it waived that issue by failing to include it in its motion to
vacate the default judgment. Implicit in Mahindra’s argument that it never
received proper service is the argument that the Board never obtained personal
jurisdiction over Mahindra because “[i]n order to obtain jurisdiction over an


                                         10
out-of-state defendant, proper service of process is required.” Impact Food
Sales, 160 N.H. at 390. Therefore, because Mahindra pursued its challenge to
service of process throughout this litigation, we conclude that it did not waive
its argument that the Board lacked personal jurisdiction to adjudicate the
protest.

IV. Conclusion

      We hold that the trial court erred in finding that Mahindra waived its
objection to service of process and submitted itself to the jurisdiction of the
Board. Consequently, because the Board never obtained personal jurisdiction
over Mahindra, we need not reach Mahindra’s argument that the trial court
erred in finding that the Board had subject matter jurisdiction to adjudicate
the dealers’ claims.

                                                  Vacated and remanded.

      DALIANIS, C.J., and HICKS and BASSETT, JJ., concurred.




                                       11